Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is the initial office action that has been issued in response to patent application, 17/070,855, filed on 10/14/2020. Claims 1-21, as originally filed, are currently pending and have been considered below. Claim 1, 14 and 19 are independent claim.

Information Disclosure Statement
The information disclosure statements (IDS's) submitted on 10/14/2020 is in compliance with provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings filed on 10/14/2020 are accepted by the examiner.

Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. 
Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Wei (US Patent No. 10,657,293 B1) in view of Diehl (US Patent Application Publication No. 2016/0217545 A1). 

Regarding Claim 1, Wei discloses an apparatus comprising: 
an electronic circuit configured to perform one or more functions or operations; 
a memory associated with the electronic circuit, wherein the memory stores a customer-side circuit identification (ID) (Wei, col 9, line 50-60, the server stores a device identifier (ID), a first random number and a first encryption key in an FPGA device. Col 10, line 1-10, a key generation module in the bitstream is programmed to generate a second key using the device ID, the first random number and a second random number included in the bitstream); and 
an external interface coupled to the memory, wherein the external interface provides read-access to the customer-side circuit ID (Wei, col 10, line 5-15, the FPGA device encrypts a message using the second key. The message can be a concatenation of the device ID and a third random number).
Wei does not explicitly teach the following limitation that Diehl teaches:
comprising a watermark value combined with a pseudo-random number that is generated as a function of a seed value, wherein the seed value is based on a timestamp generated by a computer (Diehl, ¶[0028], the payload includes two fields which are the model number and the individual device identifier. Watermark payload, the model number is a number of the model of the devices belonging to the principals. ¶[0037], the counter holds the current random seed such that the pseudo-random permutation generator receives the output of the counter, calculates the pseudo-random permutation, and the counter is appropriately updated by the system).
Wei in view of Diehl are analogous art because they are from the “same field of endeavor” and are from the same “problem solving area”. Namely, they pertain to the field of “anti-collusion watermarking”. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the invention of Wei in view of Diehl to include the idea of forensics marking to facilitate the identification of leaking audio-visual sources.

Regarding Claim 2, Wei in view of Diehl discloses the apparatus of claim 1, wherein the external interface provides the read-access to the customer-side circuit ID based on a customer key such that the customer-side circuit ID is accessible from the memory using the customer key (Wei, col 9, line 50-60, the server stores a device identifier (ID), a first random number and a first encryption key in an FPGA device. Col 10, line 1-15, a key generation module in the bitstream is programmed to generate a second key using the device ID, the first random number and a second random number included in the bitstream. The server decrypts the encrypted message from the FPGA device using a third key to produce a decrypted message. Diehl, ¶[0041], the pseudo-random permutation generator uses a seed that is defined by a combination counter and the order in the sequence. The watermark embedder is a typical sequence key-like embedder that selects the 0 or 1 watermarked video segment depending on the corresponding value of the shuffled payload).

Regarding Claim 3, Wei in view of Diehl discloses the apparatus of claim 2, wherein the memory stores a supplier-side circuit ID comprising a serial number that is associated with production of the circuit wherein the supplier-side circuit ID is inaccessible using the customer key (Wei, col 9, line 50-60, the server stores a device identifier (ID), a first random number and a first encryption key in an FPGA device. Col 10, line 1-15, a key generation module in the bitstream is programmed to generate a second key using the device ID, the first random number and a second random number included in the bitstream. The server decrypts the encrypted message from the FPGA device using a third key to produce a decrypted message. Diehl, ¶[0041], the pseudo-random permutation generator uses a seed that is defined by a combination counter and the order in the sequence. The watermark embedder is a typical sequence key-like embedder that selects the 0 or 1 watermarked video segment depending on the corresponding value of the shuffled payload).
 
Regarding Claim 4, Wei in view of Diehl discloses the apparatus of claim 3, wherein the external interface provides the access to the supplier-side circuit ID based on a supplier key such that the supplier-side circuit ID is accessible from the memory using the supplier key (Wei, col 9, line 50-60, the server stores a device identifier (ID), a first random number and a first encryption key in an FPGA device. Col 10, line 1-15, a key generation module in the bitstream is programmed to generate a second key using the device ID, the first random number and a second random number included in the bitstream. The server decrypts the encrypted message from the FPGA device using a third key to produce a decrypted message. Diehl, ¶[0041], the pseudo-random permutation generator uses a seed that is defined by a combination counter and the order in the sequence. The watermark embedder is a typical sequence key-like embedder that selects the 0 or 1 watermarked video segment depending on the corresponding value of the shuffled payload). 

Regarding Claim 5, Wei in view of Diehl discloses the apparatus of claim 2, wherein the memory stores one or more configured settings for the circuit, wherein the configured settings are inaccessible using the customer key (Wei, col 9, line 50-60, the server stores a device identifier (ID), a first random number and a first encryption key in an FPGA device. Col 10, line 1-15, a key generation module in the bitstream is programmed to generate a second key using the device ID, the first random number and a second random number included in the bitstream. The server decrypts the encrypted message from the FPGA device using a third key to produce a decrypted message. Diehl, ¶[0041], the pseudo-random permutation generator uses a seed that is defined by a combination counter and the order in the sequence. The watermark embedder is a typical sequence key-like embedder that selects the 0 or 1 watermarked video segment depending on the corresponding value of the shuffled payload). 

Regarding Claim 6, Wei in view of Diehl discloses the apparatus of claim 5, wherein the one or more configured settings for the circuit include one or more of: a calibration value, a trimming value, and an offset value (Wei, col 8, line 40-45, the setup server can store the collection of device information in any suitable data structure such as a key-value table. Diehl, ¶[0036], since the payload has an invariant value in the model number, it may become an easy target for the colluding principals. ¶[0037], the permutation generator may use some deterministic method to generate a shuffled value). 

Regarding Claim 7, Wei in view of Diehl discloses the apparatus of claim 1, wherein the memory comprises a non-volatile memory (Wei, col 11, line 60-65, random access memory, read-only memory (ROM) or other types of media. Diehl, ¶[0013], memory storing a computer program to embed a watermark payload). 

Regarding Claim 8, Wei in view of Diehl discloses the apparatus of claim 1, wherein the customer-side circuit ID is greater than or equal to 32 bits of data (Wei, col 9, line 50-60, the server stores a device identifier (ID), a first random number and a first encryption key in an FPGA device. Col 10, line 1-15, a key generation module in the bitstream is programmed to generate a second key using the device ID, the first random number and a second random number included in the bitstream. The server decrypts the encrypted message from the FPGA device using a third key to produce a decrypted message. Diehl, ¶[0041], the pseudo-random permutation generator uses a seed that is defined by a combination counter and the order in the sequence).

Regarding Claim 9, Wei in view of Diehl discloses the apparatus of claim 1, wherein the watermark value is fixed for a plurality of circuits and used in generating a plurality of circuit IDs for the plurality of circuits (Diehl, ¶[0028], the payload includes two fields which are the model number and the individual device identifier. Watermark payload, the model number is a number of the model of the devices belonging to the principals. ¶[0037], the counter holds the current random seed such that the pseudo-random permutation generator receives the output of the counter, calculates the pseudo-random permutation, and the counter is appropriately updated by the system).
 
Regarding Claim 10, Wei in view of Diehl discloses the apparatus of claim 1, wherein the circuit comprises an integrated circuit (IC) and the memory is connected to the IC (Wei, col 1, line 40-45, FPGA is an integrated circuit capable of being configured to perform different logic functions). 

Regarding Claim 11, Wei in view of Diehl discloses the apparatus of claim 1, wherein the circuit comprises an integrated circuit (IC) formed in an IC substrate and the memory is also formed in the IC substrate (Wei, col 1, line 40-45, FPGA is an integrated circuit capable of being configured to perform different logic functions).

Regarding Claim 12, Wei in view of Diehl discloses the apparatus of claim 1, wherein the customer-side ID comprises the watermark value inserted into the pseudo-random number at a location within the pseudo-random number, wherein the location is defined by subset of bits of the pseudo-random number (Diehl, ¶[0028], the payload includes two fields which are the model number and the individual device identifier. Watermark payload, the model number is a number of the model of the devices belonging to the principals. ¶[0037], the counter holds the current random seed such that the pseudo-random permutation generator receives the output of the counter, calculates the pseudo-random permutation, and the counter is appropriately updated by the system).

Regarding Claim 13, Wei in view of Diehl discloses the apparatus of claim 12, wherein the subset of bits comprises a beginning portion of the pseudo-random number (Diehl, ¶[0028], the payload includes two fields which are the model number and the individual device identifier. Watermark payload, the model number is a number of the model of the devices belonging to the principals. ¶[0037], the counter holds the current random seed such that the pseudo-random permutation generator receives the output of the counter, calculates the pseudo-random permutation, and the counter is appropriately updated by the system). 

Regarding Claim 14, Wei discloses a method comprising: 
manufacturing an electronic circuit; 
generating a customer-side circuit identification (ID), wherein the customer-side circuit ID (Wei, col 9, line 50-60, the server stores a device identifier (ID), a first random number and a first encryption key in an FPGA device. Col 10, line 1-10, a key generation module in the bitstream is programmed to generate a second key using the device ID, the first random number and a second random number included in the bitstream); and 
storing the customer-side circuit ID in a memory associated with the electronic circuit, wherein the customer-side ID is accessible via an external interface coupled to the memory, and wherein the external interface provides read-access to the customer-side circuit ID using a customer key (Wei, col 10, line 5-15, the FPGA device encrypts a message using the second key. The message can be a concatenation of the device ID and a third random number). 
Wei does not explicitly teach the following limitation that Diehl teaches:
comprises watermark value combined with a pseudo-random number that is generated as a function of a seed value, wherein the seed value is based on a timestamp generated by a computer (Diehl, ¶[0028], the payload includes two fields which are the model number and the individual device identifier. Watermark payload, the model number is a number of the model of the devices belonging to the principals. ¶[0037], the counter holds the current random seed such that the pseudo-random permutation generator receives the output of the counter, calculates the pseudo-random permutation, and the counter is appropriately updated by the system).
Wei in view of Diehl are analogous art because they are from the “same field of endeavor” and are from the same “problem solving area”. Namely, they pertain to the field of “anti-collusion watermarking”. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the invention of Wei in view of Diehl to include the idea of forensics marking to facilitate the identification of leaking audio-visual sources.

Regarding Claim 15, Wei in view of Diehl discloses the method of claim 14, wherein generating the customer-side circuit ID comprises: 
generating the timestamp (Wei, col 9, line 50-60, the server stores a device identifier (ID), a first random number and a first encryption key in an FPGA device. Col 10, line 1-15, a key generation module in the bitstream is programmed to generate a second key using the device ID, the first random number and a second random number included in the bitstream. The server decrypts the encrypted message from the FPGA device using a third key to produce a decrypted message. Diehl, ¶[0041], the pseudo-random permutation generator uses a seed that is defined by a combination counter and the order in the sequence. The watermark embedder is a typical sequence key-like embedder that selects the 0 or 1 watermarked video segment depending on the corresponding value of the shuffled payload); 
generating the seed value based on the timestamp (Wei, col 9, line 50-60, the server stores a device identifier (ID), a first random number and a first encryption key in an FPGA device. Col 10, line 1-15, a key generation module in the bitstream is programmed to generate a second key using the device ID, the first random number and a second random number included in the bitstream. The server decrypts the encrypted message from the FPGA device using a third key to produce a decrypted message. Diehl, ¶[0041], the pseudo-random permutation generator uses a seed that is defined by a combination counter and the order in the sequence. The watermark embedder is a typical sequence key-like embedder that selects the 0 or 1 watermarked video segment depending on the corresponding value of the shuffled payload); 
generating a pseudo-random number based on the seed value (Wei, col 9, line 50-60, the server stores a device identifier (ID), a first random number and a first encryption key in an FPGA device. Col 10, line 1-15, a key generation module in the bitstream is programmed to generate a second key using the device ID, the first random number and a second random number included in the bitstream. The server decrypts the encrypted message from the FPGA device using a third key to produce a decrypted message. Diehl, ¶[0041], the pseudo-random permutation generator uses a seed that is defined by a combination counter and the order in the sequence. The watermark embedder is a typical sequence key-like embedder that selects the 0 or 1 watermarked video segment depending on the corresponding value of the shuffled payload); and
generating the customer-side ID based on the watermark value and the pseudo- random number (Wei, col 9, line 50-60, the server stores a device identifier (ID), a first random number and a first encryption key in an FPGA device. Col 10, line 1-15, a key generation module in the bitstream is programmed to generate a second key using the device ID, the first random number and a second random number included in the bitstream. The server decrypts the encrypted message from the FPGA device using a third key to produce a decrypted message. Diehl, ¶[0041], the pseudo-random permutation generator uses a seed that is defined by a combination counter and the order in the sequence. The watermark embedder is a typical sequence key-like embedder that selects the 0 or 1 watermarked video segment depending on the corresponding value of the shuffled payload).

Regarding Claim 16, Wei in view of Diehl discloses the method of claim 14, wherein generating the customer-side ID comprises inserting the watermark value into the pseudo-random number at a location within the pseudo-random number, wherein the location is defined by subset of bits of the pseudo- random number (Wei, col 9, line 50-60, the server stores a device identifier (ID), a first random number and a first encryption key in an FPGA device. Col 10, line 1-15, a key generation module in the bitstream is programmed to generate a second key using the device ID, the first random number and a second random number included in the bitstream. The server decrypts the encrypted message from the FPGA device using a third key to produce a decrypted message. Diehl, ¶[0041], the pseudo-random permutation generator uses a seed that is defined by a combination counter and the order in the sequence. The watermark embedder is a typical sequence key-like embedder that selects the 0 or 1 watermarked video segment depending on the corresponding value of the shuffled payload). 

Regarding Claim 17, Wei in view of Diehl discloses the method of claim 14, further comprising: storing a supplier-side circuit ID in the memory, wherein the supplier-side circuit ID is inaccessible from the memory using the customer key and accessible from the memory using a supplier key (Wei, col 9, line 50-60, the server stores a device identifier (ID), a first random number and a first encryption key in an FPGA device. Col 10, line 1-15, a key generation module in the bitstream is programmed to generate a second key using the device ID, the first random number and a second random number included in the bitstream. The server decrypts the encrypted message from the FPGA device using a third key to produce a decrypted message. Diehl, ¶[0041], the pseudo-random permutation generator uses a seed that is defined by a combination counter and the order in the sequence. The watermark embedder is a typical sequence key-like embedder that selects the 0 or 1 watermarked video segment depending on the corresponding value of the shuffled payload).

Regarding Claim 18, Wei in view of Diehl discloses the method of claim 14, further comprising: associating the customer-side circuit ID with a supplier-side circuit ID in a supplier database (Wei, col 9, line 50-60, the server stores a device identifier (ID), a first random number and a first encryption key in an FPGA device. Col 10, line 1-15, a key generation module in the bitstream is programmed to generate a second key using the device ID, the first random number and a second random number included in the bitstream. The server decrypts the encrypted message from the FPGA device using a third key to produce a decrypted message. Diehl, ¶[0041], the pseudo-random permutation generator uses a seed that is defined by a combination counter and the order in the sequence. The watermark embedder is a typical sequence key-like embedder that selects the 0 or 1 watermarked video segment depending on the corresponding value of the shuffled payload). 

Regarding Claim 19, Wei discloses a method comprising: 
receiving a set of customer-side identification (IDs) associated with a plurality of circuits from a customer (Wei, col 9, line 50-60, the server stores a device identifier (ID), a first random number and a first encryption key in an FPGA device. Col 10, line 1-10, a key generation module in the bitstream is programmed to generate a second key using the device ID, the first random number and a second random number included in the bitstream); 
identifying whether the circuits are a counterfeit circuit based on the determined entropy (Wei, col 10, line 5-15, the FPGA device encrypts a message using the second key. The message can be a concatenation of the device ID and a third random number).
Wei does not explicitly teach the following limitation that Diehl teaches:
determining entropy associated with the customer-side IDs (Diehl, ¶[0028], the payload includes two fields which are the model number and the individual device identifier. Watermark payload, the model number is a number of the model of the devices belonging to the principals. ¶[0037], the counter holds the current random seed such that the pseudo-random permutation generator receives the output of the counter, calculates the pseudo-random permutation, and the counter is appropriately updated by the system).
Wei in view of Diehl are analogous art because they are from the “same field of endeavor” and are from the same “problem solving area”. Namely, they pertain to the field of “anti-collusion watermarking”. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the invention of Wei in view of Diehl to include the idea of forensics marking to facilitate the identification of leaking audio-visual sources.

Regarding Claim 20, Wei in view of Diehl discloses the method of claim 19, further comprising: 
upon determining that the circuits are not counterfeit, identifying one or more supplier-side circuit IDs based on one or more of the customer-side circuit IDs ((Wei, col 9, line 50-60, the server stores a device identifier (ID), a first random number and a first encryption key in an FPGA device. Col 10, line 1-15, a key generation module in the bitstream is programmed to generate a second key using the device ID, the first random number and a second random number included in the bitstream. The server decrypts the encrypted message from the FPGA device using a third key to produce a decrypted message. Diehl, ¶[0041], the pseudo-random permutation generator uses a seed that is defined by a combination counter and the order in the sequence. The watermark embedder is a typical sequence key-like embedder that selects the 0 or 1 watermarked video segment depending on the corresponding value of the shuffled payload); and 
identifying supplier-side circuit information based on the one or more supplier- side circuit IDs ((Wei, col 9, line 50-60, the server stores a device identifier (ID), a first random number and a first encryption key in an FPGA device. Col 10, line 1-15, a key generation module in the bitstream is programmed to generate a second key using the device ID, the first random number and a second random number included in the bitstream. The server decrypts the encrypted message from the FPGA device using a third key to produce a decrypted message. Diehl, ¶[0041], the pseudo-random permutation generator uses a seed that is defined by a combination counter and the order in the sequence. The watermark embedder is a typical sequence key-like embedder that selects the 0 or 1 watermarked video segment depending on the corresponding value of the shuffled payload).

Regarding Claim 21, Wei in view of Diehl discloses the method of claim 19, further comprising: 
receiving circuit performance information associated with the circuits from the customer (Wei, col 9, line 50-60, the server stores a device identifier (ID), a first random number and a first encryption key in an FPGA device. Col 10, line 1-15, a key generation module in the bitstream is programmed to generate a second key using the device ID, the first random number and a second random number included in the bitstream. The server decrypts the encrypted message from the FPGA device using a third key to produce a decrypted message. Diehl, ¶[0041], the pseudo-random permutation generator uses a seed that is defined by a combination counter and the order in the sequence. The watermark embedder is a typical sequence key-like embedder that selects the 0 or 1 watermarked video segment depending on the corresponding value of the shuffled payload); and 
performing analysis on the circuits based on the circuit performance information and the supplier-side circuit information (Wei, col 9, line 50-60, the server stores a device identifier (ID), a first random number and a first encryption key in an FPGA device. Col 10, line 1-15, a key generation module in the bitstream is programmed to generate a second key using the device ID, the first random number and a second random number included in the bitstream. The server decrypts the encrypted message from the FPGA device using a third key to produce a decrypted message. Diehl, ¶[0041], the pseudo-random permutation generator uses a seed that is defined by a combination counter and the order in the sequence. The watermark embedder is a typical sequence key-like embedder that selects the 0 or 1 watermarked video segment depending on the corresponding value of the shuffled payload).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see PTO-Form 892).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WASIKA NIPA whose telephone number is (571)272-8923.  The examiner can normally be reached on M-F, 8 am to 5 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on 571-272-6798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WASIKA NIPA/           Primary Examiner, Art Unit 2433